IL5-/S
                                    ELECTRONIC RECORD




COA #      06-14-00044-CR                           OFFENSE:        22.01


STYLE:     Eric L Hill v. The State of Texas        COUNTY:         Gregg

COA DISPOSITION:         Affirmed                   TRIAL COURT:    124th District Court


DATE: 1/9/15                         Publish: YES   TC CASE #:      43089-B




                           IN THE COURT OF CRIMINAL APPEALS



STYLE:    Eric L. Hill v. The State of Texas             CCA #:               \b!T~/Sr
          PRO SE                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         fie,foSec/                                      JUDGE:

DATE:    ^Tof/>€,
         -   •
                     2 V.
                       -y-
                           "ZO/i^                        SIGNED:                           PC:

JUDGE:      -/°C                                         PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD